

SONOS, INC.
EXECUTIVE INCENTIVE PLAN
2019 PERFORMANCE GOALS


Below is a summary of the performance goals applicable under the Sonos, Inc.
Executive Incentive Plan for the Company’s named executive officers for fiscal
2019 (the “2019 Performance Goals”):


Pursuant to the 2019 Performance Goals, the Executive Incentive Plan provides
each participant with the opportunity to earn an annual cash bonus that is paid
based on the achievement of the performance level for each of revenue growth and
GAAP operating profit for fiscal year 2019. Each of these performance goals
receives a different weight when the bonus attainment is calculated. All cash
bonuses will be subject to threshold performance in each performance metric, and
each of the performance goals is measured independently of the other.


The amount of annual bonus earned depends on whether Sonos achieves the
performance level for the applicable performance metric in its annual operating
plan. If performance for a particular metric is achieved at target under the
operating plan, the bonus for that metric is paid out at target based on its
percentage weight. Actual payouts may range from 0% to 110% of target, based on
performance.


The target annual bonus amount for each participating named executive officer is
25% of the named executive officer’s annual base salary. The annual cash bonus
for each named executive officer will be equal to (1) the applicable target
annual bonus amount multiplied by (2) the percentage achievement applicable to
the weighted combination of those goals identified above as achieved by Sonos in
fiscal 2019. The Compensation Committee of the Board of Directors retains
discretion to modify the actual bonus payment based on a number of factors,
including individual performance.




